Because I took an oath of office that requires me to enforce the law as interpreted by the United States and Ohio Supreme Courts, I'm forced to concur in this court's judgment. Nonetheless, here's the opinion I'd like to, but ethically can't, adopt:
When Charles Dickens wrote in Oliver Twist that "The law is an ass, an idiot(.)", he was describing the law in general as it stood in Victorian England. Alas, his words still resonate today. One need only peruse the short list of illegal activity that follows it to confirm that fact:
  in Arizona adults may not have more than one missing tooth visible when smiling
one cannot shower naked in Florida
  a man with a moustache cannot kiss a woman in public in Iowa
  a woman may not buy a hat without her husband's permission in Kentucky
  in Massachusetts mourners at a wake cannot eat more than three sandwiches
one-armed piano players must play for free in Iowa
  in Nebraska barbers cannot eat onions between 7 a.m. and 7 p.m.
  in California no vehicle without a driver may exceed 60 mph
Add Ohio to the list the practical effect of today's decision is that by driving a vehicle in Ohio you waive the Fourth Amendment. Now, virtually every driver is subject to being stopped if, over the course of a ten mile trip to grandma's, she weaves once within her own lane or, God forbid, her vehicle touches the edge marking. The next time you see a state trooper on the highway, follow that vehicle for ten miles. Keep track of how often it moves within its lane of travel or exhibits some other form of "erratic driving." Since citizen's arrest powers are limited to felony situations, your best bet is to stop, call the highway patrol dispatcher and report a suspected traffic offender. Good luck.
"Beam me up Scotty" before Fagin and the Artful Dodger kidnap Oliver and the rest of us.